EXHIBIT 10.1


CONTRACT MANUFACTURING AGREEMENT

 

This Contract Manufacturing Agreement (the “Agreement”) is effective as of June
4, 2020 (“Effective Date”) by and between Trans-Lux Corporation, a corporation
formed under the laws of the state of Delaware, and its wholly owned subsidiary,
Fairplay Corporation, a company incorporated under the laws of Iowa, and having
its head office at 135 East 57th Street, 14th Floor, New York, New York 10022
(hereinafter referred to as “Fairplay” and/or “TNLX” as the context may
require), and Craftsmen Industries, Inc., a corporation incorporated under the
laws of the State of Missouri, and having its office at 3101 Elm Point
Industrial Drive, St. Charles, Missouri  63301-4338 (hereinafter referred to as
“Craftsmen”)Fairplay and Craftsmen may be individually referred to as a “Party”
or collectively as the “Parties”. 

 

WHEREAS:

 

WHEREAS, TNLX is the Tenant at an industrial facility commonly known as 6110
Aviator Drive , Hazelwood, MO 63042. (the “Facility”) pursuant to a lease dated
June 28, 2016 (the “Lease”), a copy of which has been given to Craftsmen; and

 

WHEREAS, Fairplay, by virtue of being a subsidiary of TNLX, operates its
business at the Facility where it manufactures sports scoring solutions ranging
from fixed digit displays, indoor and outdoor LED video displays and basketball
scorer's tables and scoreboards; and

 

WHEREAS, Craftsmen is the market leader in design, engineering and production of
marketing vehicles, large-format graphics and industrial fabrication and has
production facilities in Missouri and Illinois; and

 

WHEREAS, Craftsmen is familiar with the Goods (as hereinafter defined) to be
manufactured at the Facility; and

 

WHEREAS, Fairplay is desirous of appointing and Craftsmen is desirous of
accepting appointment as its contract manufacturer utilizing Fairplay’s plant
equipment and machinery fixtures, tools, and other resources located at the
Facility, all on the terms and conditions set forth in this Agreement; and

 

WHEREAS, it is the Parties’ desire to work collaboratively during the Initial
Term (as hereinafter defined) to establish procedures, practices, and
methodologies to result in the Goods being manufactured in an efficient and cost
effective manner.

 

NOW THEREFORE, in consideration of the foregoing and in consideration of the
covenants, warranties and promises set forth below, the Parties agree as
follows:


ARTICLE I 


DEFINITIONS

1.1      Whenever used in this Agreement, the following terms shall have the
following meanings respectively, unless otherwise specified:

1

--------------------------------------------------------------------------------



 

(a)       “Affiliate” of a party means any Person which directly or indirectly
controls, is controlled by, or is under common control with, such party; as used
herein, the term "control" or “controls” means possession of the power to
direct, or cause the direction of the management and policies of such Person, 
whether through the ownership of voting securities, by contract, law or
otherwise, and the term “controlled” shall have the meaning correlative to the
foregoing. 

(b)      “Agreement” means this contract manufacturing agreement, the recitals
set forth in the preamble herein, and all schedules attached hereto, as well as
all amendments, additions, restatements or modifications made hereto and thereto
and all other documents incorporated herein or therein by reference, all of
which are hereby made an integral part of and will be read as if included within
the text of this contract manufacturing agreement;

(c)       “Business Day” means each of Monday, Tuesday, Wednesday, Thursday and
Friday, except when any such day occurs on a statutory holiday observed in the
State of Missouri.

(d)      “Effective Date” means  June 4, 2020;

(e)      “Intellectual Property” means all,all internet domain names, and all
names, trademarks and services marks, logos, processes, production technology,
product designs inventions, trade secrets and confidential business information,
know-how, financial, marketing and business data, pricing and cost information,
business and marketing plans, and all other intellectual property and
proprietary rights owned by and exclusively used in or associated with a Party’s
business;

(f)        “Person” means any person, individual, firm, association, syndicate,
partnership, joint venture, trustee, trust, corporation, division of a
corporation, unincorporated organization or other entity or a government agency
or political subdivision thereof;

(g)       “Goods” means the (finished goods manufactured by Craftsmen for
Fairplay as set forth more specifically in Exhibit “A” attached hereto as the
same may be supplemented by the Parties, in their mutual discretion, from time
to time;

(h)      “Term” means the term of this Agreement as set forth in Article III
comprising the Initial Term and any Renewal Term; and

1.2    The following schedules are incorporated into this Agreement by reference
and form an integral part hereof:

                        (a)Exhibit “A”            List of the Goods to be
manufactured

                        (b) Exhibit “B”            Timeline for
manufacture/order flow

                        (c)  Exhibit “C”           Manufacturing Services and
Payment Schedule

2

--------------------------------------------------------------------------------



 

                        (d)  Exhibit “D”          Guarantee of Unilumin USA LLC

                        (e)  Exhibit “E”           Security Agreement

It is agreed that the Parties shall update these Exhibits as reasonably needed,
but not less often than on a monthly basis, during the Term of this Agreement.

 


ARTICLE II


 MANUFACTURE AND SUPPLY OF THE GOODS

2.1     Subject to the terms agreed in this Agreement, commencing June 15, 2020,
Craftsmen shall manufacture and supply the Good(s) for Fairplay (hereinafter
“the “Good” or the “Goods”) as listed in Exhibit “A”.

2.2    Craftsmen shall provide all necessary labor, materials, management
expertise, and oversight necessary to manufacture the Goods at Fairplay’s
Facility. Fairplay shall provide Craftsmen assistance to the manufacturing
process, the technical details as well as the amount of Goods to be produced.

2.3    As soon as practicable after the execution of this Agreement Fairplay
shall at its own cost and free of charge disclose to Craftsmen such of its
technology, process know how and methodologies as is necessary to enable
Craftsmen to manufacture the Goods in accordance with the specifications and
drawings as provided by Fairplay.

(a)       Any such disclosure of technology shall be subject to the
confidentiality provisions of Article 9, but nothing in this Agreement shall
require Fairplay specially to prepare any technology or to engage in any
research or development on Craftsmen’s behalf.

(b)      Pursuant to this Agreement, Craftsmen shall not supply the Goods
produced at the Facility to any person other than Fairplay without Fairplay’s
prior consent and approval.  All goods shall be labeled and identified as
Fairplay.  This provision shall be in effect during the Term of this Agreement
and for a period of five (5) years after termination for whatever reason.

2.4    Either party may at any time request that the Goods be adapted/amended in
order to comply with any applicable safety or other statutory requirements. If
the changes induced by such adaptation/amendment materially affect the nature or
quality of the Goods, the Parties shall renegotiate in good faith the relevant
parameters of this Agreement and any relevant schedule.

2.5     As further consideration for Craftsmen providing the contract
manufacturing services to Fairplay, TNLX hereby grants Craftsmen a license to
access and operate within the Facility at no additional cost to Craftsmen, such
license to be irrevocable during and run coterminous with, the Term of this
Agreement.  Upon termination of this Agreement, this license shall automatically
terminate as well, subject to Craftsmen continuing to have a reasonable time and
access to the Facility as necessary for Craftsmen to remove any assets or
property of Craftsmen from the Facility after such termination.

3

--------------------------------------------------------------------------------




 


ARTICLE III


TERM

3.1    The initial term of this Agreement shall come into effect on the
Effective Date and, unless terminated earlier in accordance with the terms of
this Agreement, shall continue in full force and effect until December 31, 2020
(the “Initial Term”).

3.2    Provided the Parties shall have complied with all the terms and
conditions hereof, this Agreement shall be automatically renewed at the end of
the Initial Term or any Renewal Term, as the case may be, on the same terms and
conditions as set forth herein for successive periods of one hundred (180) days
(in each case a “Renewal Term”), unless either party shall have provided written
notice to the other party that it does not intend to renew this Agreement at
least ninety (90) days prior to the expiration of the Initial Term, or any
Renewal Term, as the case may be.  The Initial Term and any Renewal Term shall
collectively be referred to as the “Term”. 

During the Initial Term  of  this Agreement, the Parties agree to negotiate in
good faith to establish a longer term Agreement manufacturing and/or supply
agreement which may or may not include utilization of the Fairplay Facility.
During those discussions and negotiations, Fairplay shall not, on or before
October 1 2020 unless neither Party has given its notice to not renew as
provided for in section 3.2,  directly or indirectly, through any representative
or otherwise, solicit or entertain offers from, negotiate with or in any manner
encourage, discuss, accept or consider any proposal of any other person relating
to the manufacture of Goods described in this Agreement.


ARTICLE IV


COOPERATION OF THE PARTIES FOR IMPROVEMENTS


AND MODIFICATIONS

 

4.1    Fairplay and Craftsmen shall meet periodically to review any matters
likely to be relevant in relation to the manufacture, sale, use or development
of the Goods or other products to be potentially manufactured at the Facility. 

4.2   Without limiting the general scope of Article 4.1: 

(a)       Fairplay shall provide Craftsmen with details of any Improvement
belonging to Fairplay which it wishes to be incorporated into the Goods or any
other modification which it wishes to be made to the Goods from time to time;
and

(b)      Craftsmen shall provide Fairplay with details of any Improvement which
is made, developed or acquired by Craftsmen from time to time.

4.3         An “Improvement” as referred to in this section means any
development, enhancement or derivative of the Good, or its design or
manufacturing process, which would make the Good cheaper, more effective, more
useful or more valuable, or would in any other way render the Good preferable in
commerce.

4

--------------------------------------------------------------------------------



 

4.4         The title to and all Intellectual Property rights in respect of any
Improvement made, developed or acquired by either Party, to the extent developed
at the Facility while manufacturing Goods under this Agreement, shall belong to
Fairplay.  Provided, however, that Fairplay and Craftsmen may use any
Improvements which are made, developed, or acquired by either party, and any
applicable Intellectual Property of either party, for their own purposes in
their own respective business by way of a perpetual, non-exclusive, royalty free
license hereby granted.

4.5         Craftsmen shall not unreasonably withhold its consent to the
incorporation into the Goods of any Improvement belonging to Fairplay or any
other modification to the Goods referred to in Article 4.2(a), or of any
Improvement belonging to Craftsmen referred to in Articles 4.2(b) and 4.4.

4.6         To the extent necessary, the incorporation of any Improvement or any
other modification to the Goods, which is agreed between Fairplay and Craftsmen,
shall be recorded in writing in Exhibit “A” as an amendment to the contractually
agreed specification of the Goods.

ARTICLE V

FAIRPLAY EXPENSES

5.1    Fairplay shall provide at its cost and expense the current equipment,
onsite raw materials and  inventory, certain identified personnel and shall pay
the rent, utilities, and insurance maintained by it at the Facility.

5.2     Fairplay will be responsible for all of its information technology
expenses including hardware, software, subscriptions and telecommunication until
time which Craftsmen advises that it no longer needs these systems for its
purposes of supporting Fairplay or Craftsmen.  After such notification, Fairplay
is free to liquidate those systems and expenses if and how it sees fit.

 


ARTICLE VI


PAYMENT, GUARANTY AND SUBORDINATE LIEN

6.1    Subject to and in accordance with the terms and conditions hereof,
Craftsmen agrees to provide manufacturing and production support and services to
Fairplay, and Fairplay agrees to buy from Craftsmen, the manufacturing and
production support and services set forth in Exhibit “C” hereto.   The Parties
consent to Craftsmen hiring current or prior employees of Fairplay for purposes
of providing the labor necessary for Craftsmen to perform a portion of the
manufacturing and production support and services hereunder.

6.2    (a) Payment shall be made by Fairplay within thirty (30) days from the
invoice date.

  (b) Craftsmen agrees to invoice Fairplay at the end of each month commencing
after July 1, 2020 and monthly thereafter.

  (c)    Fairplay will pay interest on overdue accounts at a rate of twelve
percent (12%) per annum.

5

--------------------------------------------------------------------------------



 

6.3     Fairplay and/or TNLX shall continue to pay during the term of this
Agreement the costs and expenses set forth on Schedule “C” hereto.

6.4     All payments owed to Craftsmen by Fairplay and/or TNLX under this
Agreement (including all labor applied to Fairplay Goods, and all fixed fees
owed to Craftsmen as well as materials purchased for production of the Goods)
shall be (a) guaranteed by Unilumin USA (“Unilumin”) pursuant to the terms of a
Corporate Guaranty in a form and substance mutually satisfactory to Unilumin and
the Parties hereto, and (b) secured by a security interest granted by Fairplay
to Craftsmen in the raw material inventory utilized by Craftsmen in
manufacturing the Goods (whether sourced by Fairplay and/or TNLX or Craftsmen on
behalf of such Parties), all finished Goods, all accounts receivable generated
from the sales of Goods to customers of Fairplay and all proceeds collected
therefrom, pursuant to the terms of a Security Agreement in a form and substance
mutually satisfactory to the Parties hereto. 

6.5  The Craftsmen lien shall be subordinate to the lien of MidCap Business
Credit, LLC pursuant to a Loan and Security Agreement by and among MidCap
Business Credit LLC, a Texas limited liability company, Trans-Lux Corporation,
and Fairplay Corporation dated September 16, 2019.


ARTICLE VII


QUALITY AND CHANGES IN PRODUCT

7.1    Craftsmen guarantees that its contract manufacturing services under this
Agreement shall be performed in a professional and workmanlike manner using
sound principles in its performance of services hereunder.  Fairplay shall be
responsible for any diminishment in the quality of the Goods, whether caused by
lack of quality of the materials used to manufacture the Goods (so long as
Craftsmen continues to utilize the materials from Fairplay’s current supply
source), inadequate design of the Goods, improper transport or storage of such
Goods or for any other reason whatsoever. Craftsmen will use commercially
reasonable efforts to meet the delivery schedules set forth on Exhibit B.

7.2    Notwithstanding anything to the contrary in this Agreement, Craftsmen
shall not, except in respect of death or personal injury caused by the
negligence of Craftsmen, be liable to Fairplay for any loss of profit or any
indirect, special or consequential loss or damage, costs, expenses or other
claims (whether occasioned by the negligence of Craftsmen or its employees or
agents or otherwise) arising out of or in connection with the manufacture or
supply of the Goods (including any delay in supplying or any failure to supply
the Goods in accordance with this Agreement or at all), their use or resale by
Fairplay or their use by any customer of Fairplay, and the total liability of
Craftsmen for any other loss, damage, costs, expenses or other claims which so
arise shall not exceed the price of the Goods in question.


ARTICLE VIII


ADDITIONAL OBLIGATIONS OF CRAFTSMEN

8.1    During the currency of this Agreement, in addition to any other
obligations set forth herein, Craftsmen shall:

6

--------------------------------------------------------------------------------



 

(a)       use its commercially reasonable efforts consistent with its current
practices in the performance of its obligations under this Agreement, including
without limitation, in respect to the manufacturing of the Goods;

(b)      commit and adhere to the highest standards of operation, consistent
with the standards, as required, utilized by Craftsmen at its own manufacturing
facilities; and

(c)       comply with and cause any sub-contractors or other Persons appointed
by it to comply with all applicable laws, rules, regulations and/or guidelines
relating to the manufacturing, use, storage, handling, transportation,
distribution, sale, transfer and/or disposal of the Goods, as well as with the
terms and conditions of this Agreement.

ARTICLE IX

 BUSINESS REVIEWS; CRAFTSMEN INCENTIVES

9.1    Craftsmen and Fairplay agree to meet monthly or as otherwise specified
below or agreed upon by both parties, to discuss the state of business and to
review business performance issues and improvement initiatives.  For purposes of
clarification, the discussions between the Parties pursuant to this Article IX
shall not modify or amend this Agreement unless a formal written amendment is
executed by all Parties in accordance with Section 17.3.  The items to be
reviewed include, but are not limited to, the following:

(a)          Fairplay Business Trends - Fairplay agrees to review their business
initiatives and any significant changes that may affect the relationship between
Fairplay and Craftsmen. In addition, Fairplay will present business trends and
performance to Forecast so that Craftsmen can better serve the current Fairplay
requirements. Nothing herein will obligate either party to disclose any
information regarding such party’s business and any such disclosures so made
shall be made in the disclosing party’s sole discretion.

(b)      Cost Savings Initiatives - Craftsmen and Fairplay agree to review
initiatives to reduce manufacturing cost for the Goods.

(c)      Physical Inventory Review - Craftsmen and Fairplay agree to review
inventory and other reporting requirements set forth herein and Craftsmen’
Assembly handling and inventory procedures.

(d)     Delivery Performance - Craftsmen and Fairplay agree to measure, review
and discuss delivery performance for all Goods. Both parties agree to measure
actual delivery dates as compared to Fairplay requested delivery dates and to
Craftsmen’ expected delivery dates.

(e)      Payment Performance - Craftsmen and Fairplay agree to review any issues
that are preventing payment within the agreed upon payment terms, if any.

7

--------------------------------------------------------------------------------



 

9.2    Craftsmen Incentives:  Fairplay will provide target costing for all Goods
based on the mutually agreed estimates.  Craftsmen will be awarded half of the
savings created when the actual production costs (materials, fully burdened
labor, manufacturing overhead, engineering and project management costs
calculated in accordance with generally accepted accounting principles) are less
than the estimated costs.  The other half of this savings accrues to Fairplay. 
Fairplay will pay Craftsmen its share of cost savings due under this Section on
a quarterly basis not later than the 60th_ day of each  quarter following the
period in which the savings were recognized. In the event any mutually agreed
upon estimates are exceeded in any one quarter, then that excess will be taken
into account in the calculation(s) for the next succeeding quarter.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

10.1   Craftsmen represents and warrants to Fairplay, acknowledging that
Fairplay is relying upon such representations and warranties in connection with
its entering into this Agreement, as follows:

(a)    Craftsmen is a valid subsisting corporation incorporated pursuant to the
laws of Missouri;

(b)      Craftsmen has all requisite power and authority to execute and deliver
this Agreement and has all necessary power and authority to perform the
obligations of Craftsmen as set out herein;

(c)       the entering into of this Agreement will not result in the violation
of any of the terms and provisions of any agreement, written or oral, to which
Craftsmen may be a party;

(d)      the execution and delivery of this Agreement has been duly authorized
by all necessary action on the part of Craftsmen and this Agreement, when duly
executed and delivered by Craftsmen, will constitute a legal and binding
obligation of Craftsmen enforceable in accordance with its terms; and

(e)       the performance by Craftsmen of all its obligations hereunder will be
conducted in compliance with all applicable laws, rules, regulations, OSHA
standards, health and safety requirements, and in compliance with all terms
under the Lease.

10.2   Fairplay and TNLX each represents and warrants to Craftsmen,
acknowledging that Craftsmen is relying upon such representations and warranties
in connection with its entering into this Agreement, as follows:

(a)   Fairplay is a valid subsisting corporation incorporated pursuant to the
laws of Iowa, and TNLX is a valid subsisting corporation incorporated pursuant
to the laws of Delaware;

(b)      Fairplay and TNLX each has all requisite power and authority to execute
and deliver this Agreement and has all necessary power and authority to perform
the obligations of Fairplay and TNLX as set out herein;

8

--------------------------------------------------------------------------------



 

(c)       the entering into of this Agreement will not result in the violation
of any of the terms and provisions of any agreement, written or oral, to which
Fairplay or TNLX may be a party;]

(d)      the execution and delivery of this Agreement has been duly authorized
by all necessary action on the part of Fairplay and TNLX and this Agreement,
when duly executed and delivered by Fairplay and TNLX, will constitute a legal
and binding obligation of Fairplay and TNLX enforceable in accordance with its
terms; and

(e)       the performance by Fairplay and TNLX of all its respective obligations
hereunder will be conducted in compliance with all applicable laws, rules,
regulations, OSHA standards, health and safety requirements, and in compliance
with all terms under the Lease.


ARTICLE XI


INTELLECTUAL PROPERTY 

11.1  Fairplay authorizes Craftsmen, for the purposes of exercising its rights
and performing its obligations under this Agreement to use the technology
disclosed under Article 2.3 and any Intellectual Property of Fairplay in respect
of the technology.

11.2  Subject to Article 11.1, Craftsmen shall have no rights in respect of any
of the technology disclosed under Article 2.3, any Intellectual Property of
Fairplay in respect of it, and Craftsmen shall not use any of that technology or
Intellectual Property except for the purposes specified in Article 11.1 and
otherwise in accordance with this Agreement.

11.3  Craftsmen shall at the request and expense of Fairplay take all such steps
as Fairplay may reasonably require to assist Fairplay in maintaining the
validity and enforceability of any Intellectual property referred to in Article
11.2, and shall enter into such formal licenses as Fairplay may reasonably
request for this purpose. Craftsmen shall not represent that it has any title in
or right of ownership to any of the Intellectual Property or do or suffer to be
done any act or thing which may in any way impair the rights of Fairplay in any
of the Intellectual Property or bring into question the validity of its
registration.

11.4  Craftsmen shall promptly and fully notify Fairplay of any actual or
threatened infringement of any of the Intellectual Property referred to in
Article 11.2 which comes to notice to Craftsmen, or which Craftsmen suspects has
taken or may take place.

11.5  If any claim is made against Craftsmen that the manufacture of the Goods
infringes the Intellectual Property or other rights of any third party, Fairplay
shall, except to the extent that the claim is due to the default of Craftsmen,
indemnify Craftsmen against all damages or other compensation awarded against
Craftsmen in connection with the claim or paid or agreed to be paid by Craftsmen
in settlement of the claim and all legal or other expenses incurred by Craftsmen
in or about the defense or settlement of the claim. Craftsmen shall notify
Fairplay forthwith after becoming aware of the claim, and take all action
reasonably requested by Fairplay to avoid, compromise or defend the claim and
any proceedings in respect of the claim, subject to Craftsmen being indemnified
and secured to its reasonable satisfaction against all costs and expenses which
may be incurred in so doing.

9

--------------------------------------------------------------------------------



 


ARTICLE XII


TERMINATION

12.1  Notwithstanding any other provision herein, the Parties hereto agree that
any Party shall have the right to terminate this Agreement upon written notice
to the other Parties (without an opportunity to cure), upon the occurrence of
the following events:

(a)       if a decree or order of a court having competent jurisdiction is
entered adjudging a Party bankrupt or approving as properly filed a petition
seeking or winding up of such Party, including, without limitation, the
appointment of a receiver in respect thereto, or ordering for the winding up or
liquidation of its affairs, and any such decree or order continues unstayed and
in effect for a period of forty-five (45) days;

(b)      if a Party admits in writing its inability to pay its debts as they
become due, makes any assignment in bankruptcy, or makes any other assignment
for the benefit of creditors;

(c)       if a governmental regulatory order or final judgment or decree in any
jurisdiction which materially and adversely affects the ability of a Party to
fulfill its obligations to the other Party under this Agreement shall have been
made, issued obtained or entered against such Party and such order, judgment or
decree shall not have been vacated, discharged or stayed pending appeal within
the applicable time period; or

(d)      Craftsmen assigns or attempts to assign this Agreement or any of the
rights or obligations hereunder without the prior written consent of Fairplay
being given.

12.2     Fairplay may, without prejudice to any other rights, immediately
terminate this Agreement by notice to Craftsmen, as a result of any interest in
Craftsmen being acquired by any Person engaged in a business that is competitive
with the business of Fairplay.

12.3   Furthermore, this Agreement may also be terminated by either Party at any
time in the event that the other Party commits a material breach of any
provision of this Agreement and such other Party fails to remedy such breach
within (a) thirty (30) days after receipt of written notice specifying the
breach from the non-defaulting Party if the default relates to the non-payment
of any amounts payable to Craftsmen hereunder, or (b) ninety (90) days after
receipt of written notice specifying the breach from the non-defaulting Party in
all other cases.

12.4 Early termination pursuant the above paragraphs shall not relieve either
Party of any obligation arising hereunder prior to such termination. 

12.5  Upon termination of this Agreement for any reason whatsoever:

10

--------------------------------------------------------------------------------



 

(a)       Craftsmen shall promptly return to Fairplay all confidential
information, access to Intellectual Property rights and any other materials and
documents given to Craftsmen and relating to this Agreement or otherwise to the
business of Fairplay;

(b)      Craftsmen shall cease use of Fairplay’s Intellectual Property and shall
thereafter refrain from holding itself out as a contract manufacturer of
Fairplay;

(c)       Fairplay shall have the obligation to remit payment of all amounts due
Craftsmen within thirty (30) days;


ARTICLE XIII


LIMITATION OF LIABILITY, INDEMNITIES, AND INSURANCE

13.1  Craftsmen hereby agrees to defend, indemnify and hold harmless Fairplay
against any liability, losses, damages or costs (including any legal costs)
incurred or suffered by Fairplay as a result of any breach, negligent act or
omission or willful default on the part of Craftsmen, or its Representatives
arising either directly or indirectly from the performance (or nonperformance)
by Craftsmen or any of its Representatives of any obligations under this
Agreement. 

13.2  Fairplay and TNLX hereby agree to defend, indemnify and hold harmless
Craftsmen against any liability, losses, damages or costs (including any legal
costs) incurred or suffered by Craftsmen as a result of any breach, negligent
act or omission or willful default on the part of Fairplay or TNLX, or its
Representatives arising either directly or indirectly from the performance (or
nonperformance) by Fairplay or TNLX or any of its Representatives of any
obligations under this Agreement.

13.3   Neither Party shall be liable to the other Parties for any special,
indirect, consequential, punitive or exemplary damages, including for greater
certainty any damages on account of the loss of prospective profits on
anticipated sales or on account of expenditures, investments, leases or
commitments in connection with the business.

13.4   Insurance. The Parties agree at all times to maintain all appropriate
liability insurance covering their obligations hereunder and the Goods
manufactured by Craftsmen and marketed and sold by Fairplay pursuant to this
Agreement at amounts reasonably acceptable to each other. The minimum insurance
coverage in effect will be for statutory amounts or Five Million Dollars
($5,000,000.00). The Parties shall not modify any insurance coverage,cancel any
insurance coverage or delete the other as an additional insured during the term
of this Agreement without the prior written consent of either Party. The Parties
agree to cause the other Party to be added as a named insured under their
coverage. The availability of insurance coverage shall not otherwise limit or
expand any Party’s obligations or liabilities hereunder.


ARTICLE XIV


FORCE MAJEURE

14.1  No failure or omission by Fairplay or Craftsmen in the performance of any
obligation under this Agreement shall be deemed a breach of this Agreement or
create any liability if the same arises on account of force majeure, which term
shall include any event or cause beyond the control of Fairplay or Craftsmen, as
the

11

--------------------------------------------------------------------------------




 

         case may be, including but not restricted to acts of God, acts or
omissions of any government, or agency thereof, rebellion, insurrection, riot,
sabotage, invasion, quarantine, restrictions,  strike,  lock out and
transportation embargoes, health emergencies, pandemics, governmental orders,
and anything related to CV-19, provided that the party relying on this Section
shall forthwith after any such event give written notice to the other party of
its inability to perform such obligation and the reasons therefore.  If force
majeure continues for a period of more than  three (3) months, without the
parties hereto being able to develop an alternative satisfactory arrangement,
then either party has the option of immediately terminating this Agreement.

ARTICLE XV

NO ASSUMPTION OF LIABILITIES

15.1  Craftsmen does not and by this Agreement will not assume, and hereby
expressly disclaims any assumption of, any Indebtedness, Liabilities or
obligations (absolute or contingent) of any kind of Fairplay and/or TNLX,
including but not limited to (i) accounts payable, (ii) Indebtedness of Fairplay
and/or TNLX for money borrowed, (iii) Taxes of Fairplay or relating to
ownership, use or operation of its business, (iv) claims, litigation,
Liabilities or obligations arising out of or relating to the operations of
Fairplay and/or TNLX, (v) Liabilities or obligations or future employee claims
from current or prior Fairplay employees of any kind in respect of any past or
present stockholders, directors, officers, employees or consultants of Fairplay
and/or TNLX, whether under any contract or agreement, pursuant to any pension
plan or employee benefit plan or welfare plan, or otherwise, and/or (vi) any
other Liabilities or obligations of or relating to Fairplay and/or TNLX or any
of their Affiliates or related entities in any manner whatsoever.

ARTICLE XVI

RELATIONSHIP OF THE PARTIES

16.1  CRAFTSMEN IS AN INDEPENDENT CONTRACTOR. CRAFTSMEN AND ITS EMPLOYEES ARE
NOT EMPLOYEES OF FAIRPLAY AND/OR TNLX AND WILL NOT BE ENTITLED TO ANY EMPLOYEE
BENEFITS FROM FAIRPLAY AND/OR TNLX. FAIRPLAY AND TNLX ARE INDEPENDENT
CONTRACTORS. FAIRPLAY AND/OR TNLX AND THEIR  EMPLOYEES ARE NOT EMPLOYEES OF 
CRAFTSMEN AND WILL NOT BE ENTITLED TO ANY EMPLOYEE BENEFITS FROM CRAFTSMEN.
NEITHER PARTY HAS THE POWER OR AUTHORITY TO ENTER INTO ANY CONTRACT OR
COMMITMENT IN THE NAME OF OR ON BEHALF THE OTHER PARTY OR BIND THE OTHER PARTY
IN ANY RESPECT.


ARTICLE XVII


MISCELLANEOUS

17.1  Any notice, request, demand, consent or other communication required or
permitted under this Agreement shall be in writing and shall be given by
personal delivery (including courier) by prepaid registered or certified mail or
by fax (confirmed by mail) addressed to the party for which it is intended at
the address below and shall be deemed to be given on the day of delivery or
transmission if during normal business hours, or, if after business hours, on
the next following Business Day, or if mailed by registered or certified mail,
on the day which is seven (7) Business Days after such notice is mailed during
normal postal conditions.  In the event of a postal disruption, any notice
mailed will be deemed received on the seventh (7th) Business Day following
resumption of regular postal service:

12

--------------------------------------------------------------------------------




 

(a)      if to Fairplay or Trans-Lux Corporation

 

                       135 East 57th Street, 14th Floor,

                        New York, New York 10022

Tel:   1-800-243-5544

Email: nickfazio@translux.com

 

                         With a copy to:

 

                         Durkin Law, LLC

                         Attention:  Thomas E. Durkin, III, Esq.

                         101 Hudson Street

                         Jersey City, NJ  07305

                         Tel: -201-275-0601

                         Email:  tdurkin3@durkinlawllc.com

 

(b)      if to Craftsmen:

 

Craftsmen Industries, Inc.

3101 Elm Point Industrial Drive

St. Charles, MO 63301-4338

Tel:  800.373.3575

Email: msteele@craftsmenind.com

 

                           With a copy to:

 

Affinity Law Group, LLC

Attention:  Brad Crandall, Esq.

1610 Des Peres Road · Suite 100 ·

St. Louis, MO 63131

Tel: (314) 872-3333 ·

Email: bcrandall@affinitylawgrp.com

 

17.2     Either party may change its address for notices and other
communications upon notice to the other party in the manner aforesaid.

17.3     Except as otherwise provided herein, this Agreement may not be amended
or otherwise modified except in writing signed by all parties.

13

--------------------------------------------------------------------------------



 

17.4     The words “hereof”, “herein”, “hereunder” and similar expressions used
in any section of this Agreement relate to the whole of this Agreement
(including any schedules attached hereto) and not to that section only, unless
otherwise expressly provided for or the context clearly indicates to the
contrary. Words importing the singular number only will include the plural and
vice versa and words importing the masculine gender will include the feminine
and neuter genders and vice versa.  The word “including” will mean “including
without limitation”.

17.5     This Agreement, including all schedules attached hereto, constitutes
the entire agreement and understanding between the parties with respect to all
matters herein and supersedes all prior oral or written agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

17.6     Neither party may sell, transfer, and assign any or all of its rights
and obligations arising from this Agreement to any Person without the prior
written consent of the other Parties conditioned upon the assignee agreeing in
writing to be bound by the covenants and agreements contained herein and so
assigned by the assigning Party.  Upon any such assignment and assumption, the
assigning Party shall be under no further obligation hereunder with respect to
any of the rights and obligations so assigned.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Any attempted assignment in violation of this
Section 17.6 shall be void and of not effect.

17.7     The failure by either party at any time to require performance by the
other party of any provision of this Agreement shall in no way affect its right
to require performance at any time thereafter, and no term or provision of this
Agreement is deemed waived and no breach excused unless such waiver or consent
is in writing and signed by the party to have so waived or consented.  Any
consent by any party to, or waiver of, a breach by the other party, whether
expressed or implied, does not constitute a consent to, waiver of, or excuse
for, any other different or subsequent breach by such other party of the same or
any other provision. 

17.8     Time shall be of the essence of this Agreement.

17.9     If any provision of this Agreement shall, to any extent, be held to be
invalid or unenforceable, it shall be deemed to be separate and severable from
the remaining provisions of this Agreement, which shall remain in full force and
effect and be binding as though the invalid or unenforceable provision had not
been included.

17.10 Each of the parties hereto covenant and agree to execute and deliver such
further and other agreements, assurances, undertakings or documents, cause such
meetings to be held, resolutions passed and by-laws enacted, exercise their
votes and influence and do and perform and cause to be done and performed any
further and other acts and things as may be necessary or desirable in order to
give full effect to this Agreement.

17.11 Unless otherwise specifically provided for herein, all monetary amounts
referred to herein shall be in lawful currency of the United States of America.

17.12 The division of this Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.

14

--------------------------------------------------------------------------------



 

17.13 This Agreement may be executed in identical duplicate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument. The delivery by facsimile transmission
of an executed counterpart will be deemed to be valid execution and delivery of
this Agreement and each party hereto undertakes to provide each other party
hereto with a copy of the Agreement bearing original signatures as soon as
possible after delivery of the facsimile copy.

ARTICLE XVIII

GOVERNING LAW AND ARBITRATION

18.1 The parties agree that the validity, operation and performance of this
Agreement shall be governed by and interpreted in accordance with the laws of
Missouri, and the parties do expressly and irrevocably attorn to the
jurisdiction of courts of Missouri with respect to any matter or claim, suit,
action or proceeding arising under or related to this Agreement.  

18.2 Any dispute concerning the subject matter of this Agreement, or the breach,
termination, or validity thereof (a “Dispute”) will be settled exclusively in
accordance with the procedures set forth herein. The party seeking resolution of
a Dispute will first give notice in writing of the Dispute to the other party,
setting forth the nature of the Dispute and a concise statement of the issues to
be resolved.  If the Dispute has not been resolved through good faith efforts
and negotiations of senior officers or representatives of the parties within
fifteen (15) days of receipt by the relevant party of the notice of Dispute,
such notice will be deemed to be a notice of arbitration and the parties agree
to submit the Dispute to a single arbitrator mutually agreeable to both
parties.  In the event that the parties cannot agree on a sole arbitrator, the
arbitrator will be appointed by a judge on application by either party to the
Dispute. All arbitration, proceedings and hearings will be conducted in
accordance with the rules of the American Arbitration Association.  All
decisions and awards rendered by the arbitrator will be final and binding upon
the parties for all questions submitted to such arbitrator and the costs
associated with such submission shall be shared equally by the parties involved
in the Dispute unless the arbitrator decides otherwise.  The parties waive all
rights of appeal therefore to any court or tribunal, and agree that the only
recourse by any party to any court will be for the purpose of enforcing an
arbitration award.

18.3  In the event of a breach of the terms of this Agreement, the breaching
party shall pay the non-breaching party all of its costs and expenses, including
reasonable attorney's fees and arbitration costs, incurred in enforcing the
terms of this Agreement.

[Signature Page Follows]


 

15

--------------------------------------------------------------------------------



 

            IN WITNESS WHEREOF, the parties have caused this Contract
Manufacturing Agreement to be executed as of the day and year first written
above.

 

 

FAIRPLAY CORPORATION                      CRAFTSMEN INDUSTRIES, INC.

 

 

By:  /s/ Nicholas J. Fazio__________             By:  /s/ Mark D.
Steele____________

Name:  Nicholas J. Fazio                                 Name:  Mark D. Steele

Title:  Chief Executive Officer                        Title: President & C.E.O.

 

TRANS-LUX CORPORATION

 

 

By:  /s/ Nicholas J. Fazio__________

Name: Nicholas J. Fazio

Title:  Chief Executive Officer

 

16

--------------------------------------------------------------------------------



 


EXHIBIT A

 

 List of the Goods to be manufactured

 

 

17

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Timeline for manufacture/order flow

 

 

18

--------------------------------------------------------------------------------



 

EXHIBIT C

 

MANUFACTURING SERVICES

AND PAYMENT SCHEDULE

 

 

19

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Corporate Guaranty of Unilumin USA

 

 

20

--------------------------------------------------------------------------------



 


EXHIBIT E

 

SECURITY AGREEMENT

 

 

 

 

21